 Case 3:17-cv-01375-DMS-MDD Document 716 Filed 03/19/19 PageID.40718 Page 1 of 5




 1 David A. Nelson (pro hac vice)               Karen P. Hewitt (SBN 145309)
   (Ill. Bar No. 6209623)                       kphewitt@jonesday.com
 2 davenelson@quinnemanuel.com                  Randall E. Kay (SBN 149369)
   QUINN EMANUEL URQUHART                       rekay@jonesday.com
 3 & SULLIVAN, LLP                              JONES DAY
   500 West Madison St., Suite 2450             4655 Executive Drive, Suite 1500
 4 Chicago, Illinois 60661                      San Diego, California 92121
   Telephone: (312) 705-7400                    Telephone: (858) 314-1200
 5 Facsimile: (312) 705-7401                    Facsimile: (844) 345-3178
 6                                              [Additional counsel identified on
     Scott L. Watson (SBN 219147)               signature page]
 7   scottwatson@quinnemanuel.com
     QUINN EMANUEL URQUHART                     Attorneys for Plaintiff and
 8   & SULLIVAN, LLP                            Counterclaim Defendants
     865 South Figueroa Street, 10th Floor      QUALCOMM INCORPORATED
 9   Los Angeles, CA 90017                      AND
     Telephone: (213) 443-3000                  QUALCOMM TECHNOLOGIES,
10   Facsimile: (213) 443-3100                  INC.
11
12                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
13
     QUALCOMM INCORPORATED,                  Case No. 3:17-cv-1375-DMS-MDD
14
                       Plaintiff,            QUALCOMM INCORPORATED’S
15                                           PROPOSED JUDGMENT
           v.
16                                           Trial Date: March 4, 2019
17 APPLE INC.,
                                             Judge: Hon. Dana M. Sabraw
18                     Defendant.
19 AND RELATED COUNTERCLAIMS
20
21
22
23
24
25
26
27
28
Case 3:17-cv-01375-DMS-MDD Document 716 Filed 03/19/19 PageID.40719 Page 2 of 5




    1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
    2        Qualcomm Incorporated hereby submits its proposed judgment attached
    3 hereto as Exhibit A.
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                             -1-
                                            QUALCOMM INCORPORATED’S PROPOSED JUDGMENT
                                                             Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 716 Filed 03/19/19 PageID.40720 Page 3 of 5




    1
        DATED: March 19, 2019              Respectfully Submitted,
    2
    3
                                        By /s/ Michelle Ann Clark
    4
    5                                      QUINN EMANUEL URQUHART &
                                           SULLIVAN, LLP
    6                                      David A. Nelson (pro hac vice)
                                           (Ill. Bar No. 6209623)
    7                                      davenelson@quinnemanuel.com
                                           Nathan A. Hamstra (pro hac vice)
    8                                      (Ill. Bar No. 6286325)
                                           nathanhamstra@quinnemanuel.com
    9                                      500 West Madison St., Suite 2450
                                           Chicago, Illinois 60661
   10                                      Telephone: (312) 705-7400
                                           Facsimile: (312) 705-7401
   11
                                           Scott L. Watson (SBN 219147)
   12                                      scottwatson@quinnemanuel.com
                                           Valerie A. Lozano (SBN 260020)
   13                                      valerielozano@quinnemanuel.com
                                           Patrick T. Schmidt (SBN 274777)
   14                                      patrickschmidt@quinnemanuel.com
                                           865 South Figueroa Street, 10th Floor
   15                                      Los Angeles, CA 90017
                                           Telephone: (213) 443-3000
   16                                      Facsimile: (213) 443-3100
   17                                      Richard W. Erwine (pro hac vice)
                                           (N.Y. Bar No. 2753929)
   18                                      richarderwine@quinnemanuel.com
                                           Alexander Rudis (pro hac vice)
   19                                      (N.Y. Bar No. 4232591)
                                           alexanderrudis@quinnemanuel.com
   20                                      51 Madison Avenue, 22nd Floor
                                           New York, NY 10010
   21                                      Telephone: (212) 849-7000
                                           Facsimile: (212) 849-7100
   22
   23                                      Sean S. Pak (SBN 219032)
                                           seanpak@quinnemanuel.com
   24                                      Michelle A. Clark (SBN 243777)
                                           michelleclark@quinnemanuel.com
   25                                      50 California Street, 22nd Floor
                                           San Francisco, CA 94111
   26                                      Telephone: (415) 875-6600
                                           Facsimile: (415) 875-6700
   27
   28
                                           -2-
                                          QUALCOMM INCORPORATED’S PROPOSED JUDGMENT
                                                           Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 716 Filed 03/19/19 PageID.40721 Page 4 of 5




    1                                      JONES DAY
                                           Karen P. Hewitt (SBN 145309)
    2                                      kphewitt@jonesday.com
                                           Randall E. Kay (SBN 149369)
    3                                      rekay@jonesday.com
                                           John D. Kinton (SBN 203250)
    4                                      jkinton@jonesday.com
                                           Kelly V. O’Donnell (SBN 257266)
    5                                      kodonnell@jonesday.com
                                           4655 Executive Drive, Suite 1500
    6                                      San Diego, California 92121
                                           Telephone: (858) 314-1200
    7                                      Facsimile: (858) 345-3178
    8                                      Attorneys for Plaintiff and
                                           Counterclaim Defendants
    9                                      QUALCOMM INCORPORATED and
                                           QUALCOMM TECHNOLOGIES, INC.
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                           -3-
                                          QUALCOMM INCORPORATED’S PROPOSED JUDGMENT
                                                           Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 716 Filed 03/19/19 PageID.40722 Page 5 of 5




    1                           CERTIFICATE OF SERVICE
    2        The undersigned hereby certifies that a true and correct copy of the above and
    3 foregoing document has been served on March 19, 2019 to all counsel of record
    4 who are deemed to have consented to electronic service via the Court’s CM/ECF
    5 system per Civil Local Rule 5.4. Any other counsel of record will be served by
    6 electronic mail, facsimile and/or overnight delivery.
    7        Executed on March 19, 2019 at San Francisco, California.
    8
    9                                      /s/ Michelle Ann Clark
   10                                        Michelle Ann Clark
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                -4-
                                               QUALCOMM INCORPORATED’S PROPOSED JUDGMENT
                                                                Case No. 3:17-cv-1375-DMS-MDD
